DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 6, 8, 10, 13-15, 64-69, 71-73 are pending and under consideration.
Applicant’s arguments and the declaration filed on 04/26/2021 have been considered and discussed below.
Priority
This application is a Non-Provisional U.S. Patent Application and claims priority to U.S. Provisional Application continuation of U.S. Patent Application No. 62/872,624, filed July 10, 2019. As such the effectively filed date for the instant application is July 10, 2019.
Claim Rejections - 35 USC §103
(1) Claims 1, 64, 73 rejected under 35 U.S.C. 103 as being unpatentable over Zhang (JBC, 293(44): 17119-17134, 2018) in view of Jimenez cenzano (US 20160319303 hereafter referred as Jimenez cenzano1) is withdrawn in view the amendment to base claims to recite the new limitation “and the vestigial like 4 protein includes a first TDU domain and a second TDU domain. Wherein the first TDU domain comprises an amino acid sequence of SEP ID NO: 41 comprising amino acid substitutions such that a seventh amino acid of the first TDU domain is not H and an eighth amino of the first TDU domain acid is not F, and the second TDE1 domain comprises an amino acid sequence of SEP ID NO: 42 comprising amino acid substitutions such that a seventh amino acid of the second TDU domain is not H and an eighth amino acid of the second TDE1 domain is not F” not previously considered. .
(2) Claims 1,2, 4, 6, 65-67, rejected under 35 U.S.C. 103 as being unpatentable over Zhang (JBC, 293(44): 17119-17134, 2018) in view of Jimenez cenzano (US 20160319303 hereafter referred as Jimenez cenzano1) as applied to claims 1,64, 73 above, and further in view of Jimenez cenzano (see score alignment below teaches a polynucleotide Jimenez cenzano2) is withdrawn in view the amendment to base claims to recite the new limitation “and the vestigial like 4 protein includes a first TDU domain and a second TDU domain, Wherein the first TDU domain comprises an amino acid sequence of SEP ID NO: 41 comprising amino acid substitutions such that a seventh amino acid of the first TDU domain is not H and an eighth amino of the first TDU domain acid is not F, and the second TDE1 domain comprises an amino acid sequence of SEP ID NO: 42 comprising amino acid substitutions such that a seventh amino acid of the second TDU domain is not H and an eighth amino acid of the second TDE1 domain is not F” not previously considered.
(3) Claims 1,8,10,12, 64, 68-70, rejected under 35 U.S.C. 103 as being unpatentable over Zhang (JBC, 293(44): 17119-17134, 2018) in view of Jimenez cenzano (US 20160319303 hereafter referred as Jimenez cenzano1) as applied to claims 1,64, 73 above, and further in view of Ji (see sequence score analysis for instant SEQ ID NO: 11, which is 100% identical to instantly claimed SEQ ID NO: 11) and VGLL4 sequence has 100% identity to instant SEQ ID NO: 10) is withdrawn in view the amendment to base claims to recite the new limitation “and the vestigial like 4 protein includes a first TDU domain and a second TDU domain. Wherein the first TDU domain comprises an amino acid sequence of SEP ID NO: 41 comprising amino acid substitutions such that a seventh amino acid of the first TDU domain is not H and an eighth amino of the first TDU domain acid is not F, and the second TDE1 domain comprises an amino acid sequence of SEP ID NO: 42 comprising amino acid substitutions such that a seventh amino acid of the second TDU domain is not H and an eighth amino acid of the second TDE1 domain is not F” not previously considered.
(4) Claim 1, 13, 64, 71 rejected under 35 U.S.C. 103 as being unpatentable over Zhang (JBC, 293(44): 17119-17134, 2018) in view of Jimenez cenzano (US 20160319303 hereafter referred as Jimenez cenzanol) as applied to claims 1, 64, 73 above, and further in view of Huang (see sequence score analysis for instant SEQ ID NO: 33, which is 100% identical to instantly claimed SEQ ID NO: 33) is withdrawn in view the amendment to base claims to recite the new limitation “and the vestigial like 4 protein includes a first TDU domain and a second TDU domain. Wherein the first TDU domain comprises an amino acid sequence of SEP ID NO: 41 comprising amino acid substitutions such that a seventh amino acid of the first TDU domain is not H and an eighth amino of the first TDU domain acid is not F, and the second TDE1 domain comprises an amino acid sequence of SEP ID NO: 42 comprising amino acid substitutions such that a seventh amino acid of the second TDU domain is not H and an eighth amino acid of the second TDE1 domain is not F” not previously considered.
5. Claims 1,14-15, 64, 72 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (JBC, 293(44): 17119-17134, 2018) in view of Jimenez cenzano (US 20160319303 hereafter referred as Jimenez cenzanol) as applied to claims 1,64, 73 above, and further in view of Mehtali (see score analysis below) is withdrawn in view the amendment to base claims to recite the new limitation “and the vestigial like 4 protein includes a first TDU domain and a second TDU domain. Wherein the first TDU domain comprises an amino acid sequence of SEP ID NO: 41 comprising amino acid substitutions such that a seventh amino acid of the first TDU domain is not H and an eighth amino of the first TDU domain acid is not F, and the second TDE1 domain comprises an amino acid sequence of SEP ID NO: 42 comprising amino acid substitutions such that a seventh amino acid of the second TDU domain is not H and an eighth amino acid of the second TDE1 domain is not F” not previously considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

(1) Claims 1, 64, 73 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (JBC, 293(44): 17119-17134, 2018, previously recited) in view of Jimenez cenzano1 (US 20160319303, previously recited), and Li (US20210017606) (see score sequence alignment below for SEQ ID NO: 41 and SEQ ID NO: 42).
Zhang teaches stable ectopic overexpression of VGLL4 in 3T3-L1 adipocytes impaired adipogenesis (Fig. S5, A–C) and VGLL4 play repressive roles in adipogenesis (p 17121 2nd column bridge p 17122 1st column 1st paragraph; p 17127 1st column 1st paragraph). Zhang also teaches TEAD4, VGLL4, and CtBP2 form a ternary complex and synergistically cooperate with each other in the regulation of adipogenesis (p 17127 1st column 1st paragraph, figure 8G).
Zhang does not teach the cis-regulatory element comprises an uncoupling protein 1 enhancer and an uncoupling protein promoter.
However, before the instant effective filing date of the instant invention, Jimenez cenzano1 teaches a polynucleotide comprising an expression cassette flanked by an adeno-associated viral (AAV) vector ITRs wherein the expression cassette comprises an adipose tissue-specific regulatory region operably linked to a polynucleotide of interest wherein the tissue specific regulatory region comprises an adipose tissue specific uncoupling protein 1 (UCP1) enhancer and an adipose tissue-specific UCP1 promoter useful for effectively transducing adipocytes in vitro, in vivo, white adipose tissue (WAT) and Brown adipose tissue (BAT) in vivo with no expression in the liver and heart, [0001], [0023], [0087], [0144, [0149]-[0152], (claims 1-6, 26-30) (instant claims 1, 64).  Regarding claim 73, Jimenez cenzano1 teaches a polynucleotide comprising an expression cassette flanked by an adeno-associated viral (AAV) vector (p 29, claims 1-6, 26-30).
Zhang taken with Jimenez cenzano1 do not teach first TDU domain comprises an amino acid sequence of SEQ ID NO: 41 comprising amino acid substitutions such that a seventh amino acid of the first TDU domain is not H and an eighth amino of the first TDU domain acid is not F and the second TDE1 domain comprises an amino acid sequence of SEP ID NO: 42 comprising amino acid substitutions such that a seventh amino acid of the second TDU domain is not H and an eighth amino acid of the second TDE1 domain is not F.
However, before the instant effective filing date of the instant invention, Li discloses a sequence as instant SEQ ID NO: 41 comprising VVEEHFRRSLGK amino acid substitutions such that a seventh amino acid of the first TDU domain is not H and an eighth amino of the first TDU domain acid is not F, for measuring expression markers for prostate cancer (see sequence score alignment below) the instant SEQ ID NO: 42 comprising VDDHFAKALG the second TDE1 domain comprises an amino acid sequence of SEP ID NO: 42 comprising amino acid substitutions such that a seventh amino acid of the second TDU domain is not H and an eighth amino acid of the second TDE1 domain is not F for measuring expression markers for prostate cancer (see sequence score alignment below).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify using an AAV expression cassette, wherein the expression cassette comprises an adipose tissue specific UCP1 enhancer and an adipose tissue-specific UCP1 promoter useful for effectively transducing adipocytes in vitro, in vivo, and WAT and BAT in vivo with no expression in the liver and heart as disclosed by Jimenez cenzano modified by using stable ectopic overexpression of VGLL4 as a gene of interest for the regulation of adipogenesis in adipocytes as disclosed by Zhang because Jimenez cenzano teaches that it is within the skill of the art to use a gene of interest with UCP1 enhancer and UCP1 promoter to transduce adipocytes and because Zhang teach that it is within the skill of the art to ectopically express VGGL4 in adipocytes for TEAD4, VGLL4, and CtBP2 form a ternary complex and synergistically cooperate with each other in the regulation of adipogenesis in adipocytes and use the SEQ ID NO: 41 and SEQ ID NO: 42 as disclosed by Li for measuring expression markers for prostate cancer.

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining AAV cassette with a gene of interest under the control of UCP1 promoter and UCP1 enhancer to transduce adipocytes with VGLL4 gene of interest for regulation of adipogenesis in adipocytes and TDU domains for measuring expression markers for prostate cancer by combining the teachings of Jimenez cenzano1 and Zhang and Li.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Sequence alignment of instant SEQ ID NO: 41;
RESULT 5
US-16-904-789-13
; Sequence 13, Application US/16904789
; Publication No. US20210017606A1
; GENERAL INFORMATION
;  APPLICANT: Chundsell Medicals AB
;  TITLE OF INVENTION: MARKER GENES  FOR PROSTATE CANCER CLASSIFICATION
;  FILE REFERENCE: PC-21059997
;  CURRENT APPLICATION NUMBER: US/16/904,789
;  CURRENT FILING DATE: 2020-06-18
;  PRIOR APPLICATION NUMBER: SE 1150982-5
;  PRIOR FILING DATE: 2011-10-24
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 13
;  LENGTH: 326
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-16-904-789-13

  Query Match             51.7%;  Score 45;  DB 7;  Length 326;
  Best Local Similarity   66.7%;  
  Matches    8;  Conservative    3;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          3 VVEEHFRRSLGK 14
              ||:||| |:||:
Db        101 VVDEHFSRALGQ 112

Sequence alignment of instant SEQ ID NO: 42;

US-16-904-789-13
; Sequence 13, Application US/16904789
; Publication No. US20210017606A1
; GENERAL INFORMATION
;  APPLICANT: Chundsell Medicals AB
;  TITLE OF INVENTION: MARKER GENES  FOR PROSTATE CANCER CLASSIFICATION
;  FILE REFERENCE: PC-21059997
;  CURRENT APPLICATION NUMBER: US/16/904,789
;  CURRENT FILING DATE: 2020-06-18
;  PRIOR APPLICATION NUMBER: SE 1150982-5
;  PRIOR FILING DATE: 2011-10-24
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 13
;  LENGTH: 326
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-16-904-789-13

  Query Match             47.8%;  Score 43;  DB 7;  Length 326;
  Best Local Similarity   70.0%;  
  Matches    7;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          4 VDDHFAKALG 13
              ||:||::|||
Db        102 VDEHFSRALG 111

(2) Claims 1, 2, 4, 6, 64, 65-67, are rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as being unpatentable over Zhang (JBC, 293(44): 17119-17134, 2018) in view of Jimenez cenzano1 (US 20160319303), and Li (see score sequence alignment below for SEQ ID NO: 41) and SEQ ID NO: 42) as applied to claims 1, 64, 73 above, and further in view of Jimenez cenzano2 (WO2018215613, previously cited) (see score alignment below teaches a polynucleotide sequence identical to instant SEQ ID NO: 4-6).
The teachings of Zhang, Jimenez cenzano1 and Li apply here as indicated above.
Zhang, Jimenez cenzano1 and Li do not teach SEQ ID NO: 4-6.
However, before the instant effective filing date of the instant invention, Jimerez cerano2 teaches an uncoupling protein 1 (UCP1) enhancer 100% identical to instant SEQ ID NO: 4 and a UCP1 promoter 100% identical to instant SEQ ID NO: 5 and a cis-regulatory element has at least 90% homology with SEQ ID NO: 6 in a viral vector for expression in adipose tissue and for use thereof for treating obesity by reducing white adipocytesize and browning of white adipose tissue (example 1, claims 11, 12, 17, 18).
modified by using the UCP1 enhancer of SEQ ID NO 4 or UCP1 promoter of SEQ ID NO 5 or cis-regulatory element of SEQ ID NO: 6 as disclosed by Jimerez cenzano2 in a viral vector for expression in adipose tissue and for treating obesity by reducing white adipocytesize and browning of white adipose tissue because Zhang, Jimenez cenzano1 and Li teach the regulation of adipogenesis in adipocytes and use the SEQ ID NO: 41 and SEQ ID NO: 42 for also measuring expression markers for prostate cancer.
One would have been motivated to do so in order to receive the expected benefit of UCP1 SEQ ID NO: 4 enhancer or UCP1 SEQ ID NO: 5 promoter or cis-regulatory element asin SEQ ID NO: 6 for treating obesity by reducing white adipocyte size and browning of white adipose tissue which requires expression of a polynucleotide of interest in the adipose tissue.
Absent any evidence to the contrary, and based upon the teachings of the prior art, therewould have been a reasonable expectation of success in combining comprising VGLL4 under the control of UPC1 enhancer and UCP1 promoter to transduce adipocytes SEQ ID NO:4-6 to transduce adipocytes for treating obesity by reducing white adipocyte size and browning of white adipose tissue which requires expression of a polynucleotide of interest in the adipose tissue by combining the teachings of Zhang, Jimenez cenzano1 and Li and Jimenez cenzano2.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Sequence alignment of instant SEQ ID NO: 4;
RESULT 2

ID   BFW12927 standard; DNA; 722 BP.
XX
AC   BFW12927;
XX
DT   10-JAN-2019  (first entry)
XX
DE   Promoter miniUCP1 DNA, SEQ ID 55.
XX
KW   anorectic; antidiabetic; antiinflammatory; cancer; cytostatic;
KW   diabetes mellitus; ds; fibrosis; gastrointestinal-gen.; hepatitis;
KW   hepatotropic; liver tumor; metabolic disorder; metabolic-gen.;
KW   non alcoholic fatty liver disease; nutrition-disorder-gen.; obesity;
KW   promoter; prophylactic to disease; therapeutic; vector; virotherapy.
XX
OS   Unidentified.
XX
CC PN   WO2018215613-A1.
XX
CC PD   29-NOV-2018.
XX
CC PF   24-MAY-2018; 2018WO-EP063707.
XX
PR   24-MAY-2017; 2017EP-00172818.
PR   24-MAY-2017; 2017ES-00000615.
XX
CC PA   (UYBM ) UNIV AUTONOMA BARCELONA.
XX
CC PI   Jimenez Cenzano V,  Bosch Tubert F,  Jambrina Pallares C;
XX
DR   WPI; 2018-94885K/82.
XX
CC PT   Viral expression construct used in composition for preparing medicament 
CC PT   for preventing metabolic disorder, comprises nucleotide sequence encoding
CC PT   a fibroblast growth factor 21 to be expressed in liver, adipose tissue 
CC PT   and/or skeletal muscle.
XX
CC PS   Disclosure; SEQ ID NO 55; 172pp; English.
XX
CC   The present invention relates to a viral expression construct, useful for
CC   preventing metabolic disorder. The viral expression construct comprises a
CC   nucleotide sequence encoding a fibroblast growth factor 21 (FGF21) to be 
CC   expressed in liver, adipose tissue or skeletal muscle. The invention also
CC   includes: (1) a viral vector comprising the expression construct; (2) a 
CC   nucleic acid molecule suitable for expression in a mammal and represented
CC   by a mammalian codon optimized nucleotide sequence encoding a FGF21; (3) 
CC   a composition comprising the viral expression construct, a viral vector 
CC   or the nucleic acid molecule; (4) a method for preventing, delaying, 
CC   reverting, curing or treating metabolic disorder, liver inflammation, 
CC   fibrosis, cancer; and (6) a method for extending healthy lifespan. The 
CC   viral expression construct of the invention useful in a composition for 
CC   preparing a medicament for preventing metabolic disorder, diabetes, 
CC   obesity, cancer, liver cancer, liver inflammation, fibrosis or 
CC   nonalcoholic fatty liver disease. The present sequence is a miniaUCP1 
CC   promoter DNA, useful in a viral vector construct for preventing metabolic
CC   disorder.
XX
SQ   Sequence 722 BP; 157 A; 211 C; 208 G; 146 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 295;  DB 60;  Length 722;
  Best Local Similarity   100.0%;  
  Matches  295;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GACGTCACAGTGGGTCAGTCACCCTTGATCACACTGCACCAGTCTTCACCTTTCCACGCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GACGTCACAGTGGGTCAGTCACCCTTGATCACACTGCACCAGTCTTCACCTTTCCACGCT 60

Qy         61 TCCTGCCAGAGCATGAATCAGGCTCTCTGGGGATACCGGCCTCACCCCTACTGAGGCAAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TCCTGCCAGAGCATGAATCAGGCTCTCTGGGGATACCGGCCTCACCCCTACTGAGGCAAA 120


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CTTTCTCCCACTTCTCAGAGGCTCTGAGGGCAGCAAGGTCAGCCCTTTCTTTGGAATCTA 180

Qy        181 GAACCACTCCCTGTCTTGAGCTGACATCACAGGGCAGGCAGATGCAGCAGGGAAGGGCCT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAACCACTCCCTGTCTTGAGCTGACATCACAGGGCAGGCAGATGCAGCAGGGAAGGGCCT 240

Qy        241 GGGACTGGGACGTTCATCCTACAAGAAAGCTGTGGAACTTTTCAGCAACATCTCA 295
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GGGACTGGGACGTTCATCCTACAAGAAAGCTGTGGAACTTTTCAGCAACATCTCA 295

Sequence alignment of instant SEQ ID NO: 5;
RESULT 2
BFW12927
ID   BFW12927 standard; DNA; 722 BP.
XX
AC   BFW12927;
XX
DT   10-JAN-2019  (first entry)
XX
DE   Promoter miniUCP1 DNA, SEQ ID 55.
XX
KW   anorectic; antidiabetic; antiinflammatory; cancer; cytostatic;
KW   diabetes mellitus; ds; fibrosis; gastrointestinal-gen.; hepatitis;
KW   hepatotropic; liver tumor; metabolic disorder; metabolic-gen.;
KW   non alcoholic fatty liver disease; nutrition-disorder-gen.; obesity;
KW   promoter; prophylactic to disease; therapeutic; vector; virotherapy.
XX
OS   Unidentified.
XX
CC PN   WO2018215613-A1.
XX
CC PD   29-NOV-2018.
XX
CC PF   24-MAY-2018; 2018WO-EP063707.
XX
PR   24-MAY-2017; 2017EP-00172818.
PR   24-MAY-2017; 2017ES-00000615.
XX
CC PA   (UYBM ) UNIV AUTONOMA BARCELONA.
XX
CC PI   Jimenez Cenzano V,  Bosch Tubert F,  Jambrina Pallares C;
XX
DR   WPI; 2018-94885K/82.
XX
CC PT   Viral expression construct used in composition for preparing medicament 
CC PT   for preventing metabolic disorder, comprises nucleotide sequence encoding
CC PT   a fibroblast growth factor 21 to be expressed in liver, adipose tissue 
CC PT   and/or skeletal muscle.
XX
CC PS   Disclosure; SEQ ID NO 55; 172pp; English.
XX
CC   The present invention relates to a viral expression construct, useful for
CC   preventing metabolic disorder. The viral expression construct comprises a
CC   nucleotide sequence encoding a fibroblast growth factor 21 (FGF21) to be 
CC   expressed in liver, adipose tissue or skeletal muscle. The invention also
CC   includes: (1) a viral vector comprising the expression construct; (2) a 
CC   nucleic acid molecule suitable for expression in a mammal and represented
CC   by a mammalian codon optimized nucleotide sequence encoding a FGF21; (3) 
CC   a composition comprising the viral expression construct, a viral vector 
CC   or the nucleic acid molecule; (4) a method for preventing, delaying, 
CC   reverting, curing or treating metabolic disorder, liver inflammation, 
CC   fibrosis, cancer; and (6) a method for extending healthy lifespan. The 
CC   viral expression construct of the invention useful in a composition for 
CC   preparing a medicament for preventing metabolic disorder, diabetes, 
CC   obesity, cancer, liver cancer, liver inflammation, fibrosis or 
CC   nonalcoholic fatty liver disease. The present sequence is a miniaUCP1 
CC   promoter DNA, useful in a viral vector construct for preventing metabolic

XX
SQ   Sequence 722 BP; 157 A; 211 C; 208 G; 146 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 427;  DB 60;  Length 722;
  Best Local Similarity   100.0%;  
  Matches  427;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAAATCAGATCGCACTTATTCAAAGGAGCCAGGCCCTGCTCTGCGCCCTGGTGGAGGCTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        296 GAAATCAGATCGCACTTATTCAAAGGAGCCAGGCCCTGCTCTGCGCCCTGGTGGAGGCTC 355

Qy         61 CTCATGTGAAGAGTGACAAAAGGCACCATGTTGTGGATACGGGGCGAAGCCCCTCCGGTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        356 CTCATGTGAAGAGTGACAAAAGGCACCATGTTGTGGATACGGGGCGAAGCCCCTCCGGTG 415

Qy        121 TGTCCTCCAGGCATCATCAGGAACTAGTGCCAAAGCAGAGGTGCTGGCCAGGGCTTTGGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        416 TGTCCTCCAGGCATCATCAGGAACTAGTGCCAAAGCAGAGGTGCTGGCCAGGGCTTTGGG 475

Qy        181 AGTGACGCGCGTCTGGGAGGCTTGTGCGCCCAGGGCACGCCCCTGCCGATTCCCACTAGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        476 AGTGACGCGCGTCTGGGAGGCTTGTGCGCCCAGGGCACGCCCCTGCCGATTCCCACTAGC 535

Qy        241 AGGTCTTGGGGGACCTGGGCCGGCTCTGCCCCTCCTCCAGCAATCGGGCTATAAAGCTCT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        536 AGGTCTTGGGGGACCTGGGCCGGCTCTGCCCCTCCTCCAGCAATCGGGCTATAAAGCTCT 595

Qy        301 TCCAAGTCAGGGCGCAGAAGTGCCGGGCGATCCGGGCTTAAAGAGCGAGAGGAAGGGACG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        596 TCCAAGTCAGGGCGCAGAAGTGCCGGGCGATCCGGGCTTAAAGAGCGAGAGGAAGGGACG 655

Qy        361 CTCACCTTTGAGCTCCTCCACAAATAGCCCTGGTGGCTGCCACAGAAGTTCGAAGTTGAG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        656 CTCACCTTTGAGCTCCTCCACAAATAGCCCTGGTGGCTGCCACAGAAGTTCGAAGTTGAG 715

Qy        421 AGTTCGG 427
              |||||||
Db        716 AGTTCGG 722

Sequence alignment of instant SEQ ID NO: 5;
RESULT 2
BFW12927
ID   BFW12927 standard; DNA; 722 BP.
XX
AC   BFW12927;
XX
DT   10-JAN-2019  (first entry)
XX
DE   Promoter miniUCP1 DNA, SEQ ID 55.
XX
KW   anorectic; antidiabetic; antiinflammatory; cancer; cytostatic;
KW   diabetes mellitus; ds; fibrosis; gastrointestinal-gen.; hepatitis;
KW   hepatotropic; liver tumor; metabolic disorder; metabolic-gen.;
KW   non alcoholic fatty liver disease; nutrition-disorder-gen.; obesity;
KW   promoter; prophylactic to disease; therapeutic; vector; virotherapy.
XX
OS   Unidentified.
XX
CC PN   WO2018215613-A1.
XX
CC PD   29-NOV-2018.
XX
CC PF   24-MAY-2018; 2018WO-EP063707.
XX
PR   24-MAY-2017; 2017EP-00172818.
PR   24-MAY-2017; 2017ES-00000615.
XX
CC PA   (UYBM ) UNIV AUTONOMA BARCELONA.

CC PI   Jimenez Cenzano V,  Bosch Tubert F,  Jambrina Pallares C;
XX
DR   WPI; 2018-94885K/82.
XX
CC PT   Viral expression construct used in composition for preparing medicament 
CC PT   for preventing metabolic disorder, comprises nucleotide sequence encoding
CC PT   a fibroblast growth factor 21 to be expressed in liver, adipose tissue 
CC PT   and/or skeletal muscle.
XX
CC PS   Disclosure; SEQ ID NO 55; 172pp; English.
XX
CC   The present invention relates to a viral expression construct, useful for
CC   preventing metabolic disorder. The viral expression construct comprises a
CC   nucleotide sequence encoding a fibroblast growth factor 21 (FGF21) to be 
CC   expressed in liver, adipose tissue or skeletal muscle. The invention also
CC   includes: (1) a viral vector comprising the expression construct; (2) a 
CC   nucleic acid molecule suitable for expression in a mammal and represented
CC   by a mammalian codon optimized nucleotide sequence encoding a FGF21; (3) 
CC   a composition comprising the viral expression construct, a viral vector 
CC   or the nucleic acid molecule; (4) a method for preventing, delaying, 
CC   reverting, curing or treating metabolic disorder, liver inflammation, 
CC   fibrosis, cancer; and (6) a method for extending healthy lifespan. The 
CC   viral expression construct of the invention useful in a composition for 
CC   preparing a medicament for preventing metabolic disorder, diabetes, 
CC   obesity, cancer, liver cancer, liver inflammation, fibrosis or 
CC   nonalcoholic fatty liver disease. The present sequence is a miniaUCP1 
CC   promoter DNA, useful in a viral vector construct for preventing metabolic
CC   disorder.
XX
SQ   Sequence 722 BP; 157 A; 211 C; 208 G; 146 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 722;  DB 60;  Length 722;
  Best Local Similarity   100.0%;  
  Matches  722;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GACGTCACAGTGGGTCAGTCACCCTTGATCACACTGCACCAGTCTTCACCTTTCCACGCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GACGTCACAGTGGGTCAGTCACCCTTGATCACACTGCACCAGTCTTCACCTTTCCACGCT 60

Qy         61 TCCTGCCAGAGCATGAATCAGGCTCTCTGGGGATACCGGCCTCACCCCTACTGAGGCAAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TCCTGCCAGAGCATGAATCAGGCTCTCTGGGGATACCGGCCTCACCCCTACTGAGGCAAA 120

Qy        121 CTTTCTCCCACTTCTCAGAGGCTCTGAGGGCAGCAAGGTCAGCCCTTTCTTTGGAATCTA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CTTTCTCCCACTTCTCAGAGGCTCTGAGGGCAGCAAGGTCAGCCCTTTCTTTGGAATCTA 180

Qy        181 GAACCACTCCCTGTCTTGAGCTGACATCACAGGGCAGGCAGATGCAGCAGGGAAGGGCCT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAACCACTCCCTGTCTTGAGCTGACATCACAGGGCAGGCAGATGCAGCAGGGAAGGGCCT 240

Qy        241 GGGACTGGGACGTTCATCCTACAAGAAAGCTGTGGAACTTTTCAGCAACATCTCAGAAAT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GGGACTGGGACGTTCATCCTACAAGAAAGCTGTGGAACTTTTCAGCAACATCTCAGAAAT 300

Qy        301 CAGATCGCACTTATTCAAAGGAGCCAGGCCCTGCTCTGCGCCCTGGTGGAGGCTCCTCAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CAGATCGCACTTATTCAAAGGAGCCAGGCCCTGCTCTGCGCCCTGGTGGAGGCTCCTCAT 360

Qy        361 GTGAAGAGTGACAAAAGGCACCATGTTGTGGATACGGGGCGAAGCCCCTCCGGTGTGTCC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GTGAAGAGTGACAAAAGGCACCATGTTGTGGATACGGGGCGAAGCCCCTCCGGTGTGTCC 420

Qy        421 TCCAGGCATCATCAGGAACTAGTGCCAAAGCAGAGGTGCTGGCCAGGGCTTTGGGAGTGA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TCCAGGCATCATCAGGAACTAGTGCCAAAGCAGAGGTGCTGGCCAGGGCTTTGGGAGTGA 480

Qy        481 CGCGCGTCTGGGAGGCTTGTGCGCCCAGGGCACGCCCCTGCCGATTCCCACTAGCAGGTC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 CGCGCGTCTGGGAGGCTTGTGCGCCCAGGGCACGCCCCTGCCGATTCCCACTAGCAGGTC 540

Qy        541 TTGGGGGACCTGGGCCGGCTCTGCCCCTCCTCCAGCAATCGGGCTATAAAGCTCTTCCAA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TTGGGGGACCTGGGCCGGCTCTGCCCCTCCTCCAGCAATCGGGCTATAAAGCTCTTCCAA 600

Qy        601 GTCAGGGCGCAGAAGTGCCGGGCGATCCGGGCTTAAAGAGCGAGAGGAAGGGACGCTCAC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GTCAGGGCGCAGAAGTGCCGGGCGATCCGGGCTTAAAGAGCGAGAGGAAGGGACGCTCAC 660

Qy        661 CTTTGAGCTCCTCCACAAATAGCCCTGGTGGCTGCCACAGAAGTTCGAAGTTGAGAGTTC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CTTTGAGCTCCTCCACAAATAGCCCTGGTGGCTGCCACAGAAGTTCGAAGTTGAGAGTTC 720

Qy        721 GG 722
              ||
Db        721 GG 722


(3) Claims 1, 8, 13, 64 68, 71 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (JBC, 293(44): 17119-17134, 2018, previously recited) in view of Jimenez cenzano1 (US 20160319303, previously recited), and Li (US20210017606) (see score sequence alignment below for SEQ ID NO: 41 and SEQ ID NO: 42) as applied to claims 1, 64, 73 above, and further in view of Hood (WO2008021290), see score sequence alignment below.
The teachings of Zhang, Jimenez cenzano1 and Li apply here as indicated above.
Zhang, Jimenez cenzano1 and Li do not teach SEQ ID NO: 33.
However, before the instant effective filing date of the instant invention, Hood discloses a sequence encoding VGLL4 having 98% homology of instant SEQ ID NO: 33 useful for detecting prostate disease, for detecting perturbation of a normal biological state in a subject or for monitoring a response to a therapy in a subject (see sequence alignment below).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a viral vector Zhang, Jimenez cenzano1 and Li for measuring expression markers for prostate cancer modified by using the SEQ ID NO: 33 as disclosed by Hood useful for detecting prostate disease, for detecting perturbation of a normal biological state in a subject or for monitoring a response to a therapy in a subject.
One would have been motivated to do so to receive the expected benefit of the SEQ ID NO: 33 to be useful for detecting prostate disease, for detecting perturbation of a normal biological state in a subject or for monitoring a response to a therapy in a subject.

Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Sequence alignment of instant SEQ ID NO: 33;
RESULT 10
AUN03315
ID   AUN03315 standard; protein; 290 AA.
XX
AC   AUN03315;
XX
DT   03-FEB-2011  (first entry)
XX
DE   Human brain caudate nucleus-specific protein SEQ:4656.
XX
KW   diagnostic test; protein detection; DNA detection; DNA fingerprinting;
KW   prostate disease; imaging; therapeutic; drug discovery.
XX
OS   Homo sapiens.
XX
CC PN   WO2008021290-A2.
XX
CC PD   21-FEB-2008.
XX
CC PF   09-AUG-2007; 2007WO-US017868.
XX
PR   09-AUG-2006; 2006US-0836986P.
XX
CC PA   (SYST-) INST SYSTEMS BIOLOGY.
CC PA   (HOME-) HOMESTEAD CLINICAL CORP.
XX
CC PI   Hood L,  Beckmann PM,  Johnson R,  Marelli M,  Li X;
XX
DR   WPI; 2008-D01777/21.
XX
CC PT   New diagnostic panel comprising detection reagents, useful for detecting 
CC PT   prostate disease, for detecting perturbation of a normal biological state
CC PT   in a subject or for monitoring a response to a therapy in a subject.
XX
CC PS   Claim 1; SEQ ID NO 4656; 334pp; English.
XX
CC   The invention relates to a diagnostic panel comprising detection 
CC   reagents, where each detection reagent is specific for one organ-specific
CC   protein. The detection reagents are selected such that the level of at 
CC   least one of the organ-specific proteins detected by the detection 
CC   reagents in a blood sample from a subject afflicted with a disease 
CC   affecting the organ from which the organ-specific proteins are derived is
CC   above or below a predetermined normal range. The organ-specific proteins 
CC   detected by the detection reagents are given in Tables 1-32, 36-45 or 47-
CC   79 of the specification. Also described: (1) a method for defining a 
CC   biological state of a subject; (2) a method for defining a disease-
CC   associated organ-specific blood fingerprint; (3) a method for detecting 
CC   perturbation of a normal biological state in a subject; (4) a method for 
CC   detecting prostate disease in a subject; (5) a method for monitoring a 

CC   tissue or cells derived from an organ or tissue; (7) an imaging probe 
CC   comprising an organ-specific probe that specifically recognizes a 
CC   sequence of any one or more of the sequences in Tables 1-32, 36-45 or 47-
CC   79, where the probe has a label comprising a detectable marker; (8) a 
CC   method of targeting an organ, tissue or cell; and (9) a targeting agent 
CC   comprising an organ-specific probe that specifically recognizes a 
CC   sequence of any one or more of the sequences in Tables 1-32, 36-45 or 47-
CC   79, where the probe has a therapeutic agent comprising a radioisotope or 
CC   cytotoxic agent. The diagnostic panel comprising detection reagents is 
CC   useful for detecting prostate disease, for detecting perturbation of a 
CC   normal biological state in a subject or for monitoring a response to a 
CC   therapy in a subject. The invention does not claim disease-specific 
CC   proteins, rather the fingerprints that report the organ status for all 
CC   different normal and disease organ conditions. The invention further 
CC   provides methods of identifying new drug targets for a disease or an 
CC   indication by detecting specific up-regulation of a transcript or 
CC   polypeptide in a diseased state. In addition, the invention contemplates 
CC   using such targets for imaging or drug targeting such that a probe to a 
CC   disease specific protein or transcript may be utilized alone as a 
CC   targeting agent or coupled to another therapeutic or diagnostic imaging 
CC   agent. The present sequence represents a human organ-specific protein 
CC   related sequence, which is used in the exemplification of the present 
CC   invention.
XX
SQ   Sequence 290 AA;

  Query Match             98.0%;  Score 1191;  DB 13;  Length 290;
  Best Local Similarity   98.3%;  
  Matches  227;  Conservative    0;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 MEPGDEDLDCDNDHVSKMSRIFNPHLNKTANGDCRRDPRERSRSPIERAVAPTMSLHGSH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         60 MEPGDEDLDCDNDHVSKMSRIFNPHLNKTANGDCRRDPRERSRSPIERAVAPTMSLHGSH 119

Qy         61 LYTSLPSLGLEQPLALTKNSLDASRPAGLSPTLTPGERQQNRPSVITCASAGARNCNLSH 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        120 LYTSLPSLGLEQPLALTKNSLDASRPAGLSPTLTPGERQQNRPSVITCASAGARNCNLSH 179

Qy        121 CPIAHSGCAAPGPASYRRPPSAATTCDPVVEEAARRSLGKNYKEPEPAPNSVSITGSVDD 180
              ||||||||||||||||||||||||||||||||  ||||||||||||||||||||||||||
Db        180 CPIAHSGCAAPGPASYRRPPSAATTCDPVVEEHFRRSLGKNYKEPEPAPNSVSITGSVDD 239

Qy        181 AAAKALGDTWLQIKAAKDGASSSPESASRRGQPASPSAHMVSHSHSPSVVS 231
                |||||||||||||||||||||||||||||||||||||||||||||||||
Db        240 HFAKALGDTWLQIKAAKDGASSSPESASRRGQPASPSAHMVSHSHSPSVVS 2


(4) Claims 1, 10, 64, 69, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (JBC, 293(44): 17119-17134, 2018, previously recited) in view of Jimenez cenzano1 (US 20160319303, previously recited), and Li (US20210017606) (see score sequence alignment below for SEQ ID NO: 41 and SEQ ID NO: 42) as applied to claims 1, 64, 73 above, and further in view of Seveno (WO2014023808, see score sequence alignment below).
The teachings of Zhang, Jimenez cenzano1 and Li apply here as indicated above.
Zhang, Jimenez cenzano1 and Li do not teach SEQ ID NO: 24.
Seveno discloses a sequence encoding VGLL4 having 98.2% identity to instant SEQID NO: 24, for prognosis of prostate cancer (see sequence alignment below).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a viral vector Zhang, Jimenez cenzano1 and US20210017606, US2021001760 for measuring expression markers for prostate cancer by using the SEQ ID NO: 24 as disclosed by Seveno useful for prognosis of prostate cancer.
One would have been motivated to do so to receive the expected benefit of the VGLL4 SEQ ID NO: 24 to be useful for prognosis of prostate cancer on the top of for measuring expression markers for prostate cancer of Zhang, Jimenez cenzano1 and US20210017606, US2021001760.
Absent any evidence to the contrary, and based upon the teachings of the prior art, therewould have been a reasonable expectation of success in combining the VGLL4 vector for measuring expression markers for prostate cancer and the VGLL4 useful for prognosis of prostate cancer by combining the teachings of Zhang, Jimenez cenzano1 and US20210017606, US2021001760 and Seveno.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Sequence alignment of instant SEQ ID NO: 24;
RESULT 4
BBC42038
ID   BBC42038 standard; DNA; 3725 BP.
XX
AC   BBC42038;
XX
DT   10-APR-2014  (first entry)
XX
DE   Human VGLL4 DNA, SEQ ID:27.
XX
KW   VGLL4 gene; bladder cancer; bone tumor; brain tumor; breast tumor;
KW   chromosome-3; colon tumor; ds; esophagus tumor; gene; gene expression;
KW   head and neck tumor; leukemia; liver tumor; lung tumor; ovary tumor;
KW   pancreas tumor; prognosis; prostate tumor; renal tumor; skin cancer;
KW   spleen tumor; testis tumor; tumor marker; uterine cervix tumor;
KW   vestigial like 4.
XX
OS   Homo sapiens.

FH   Key             Location/Qualifiers
FT   CDS             367..1239
FT                   /*tag=  a
FT                   /product= "Human VGLL4 protein"
XX
CC PN   WO2014023808-A2.
XX
CC PD   13-FEB-2014.
XX
CC PF   08-AUG-2013; 2013WO-EP066662.
XX
PR   08-AUG-2012; 2012EP-00305983.
XX
CC PA   (INRM ) INSERM INST NAT SANTE & RECH MEDICALE.
CC PA   (UYNA-) UNIV NANTES.
XX
CC PI   Seveno C,  Jezequel P,  Campion L,  Juin P,  Barille-Nion S;
CC PI   Campone M;
XX
DR   WPI; 2014-D03894/15.
DR   P-PSDB; BBC42039.
XX
CC PT   Predicting whether a cancer patient will respond to therapy comprising 
CC PT   treatment with taxane, comprises determining level of expression of e.g. 
CC PT   SIX homeobox 1 and thymidine kinase 2, in a biological sample from 
CC PT   patient.
XX
CC PS   Disclosure; SEQ ID NO 27; 45pp; English.
XX
CC   The present invention relates to a method for predicting whether a cancer
CC   patient will respond to therapy comprising a treatment with a taxane 
CC   (e.g., paclitaxel or paclitaxel analog). The method involves determining 
CC   the level of expression of at least one gene selected from the group 
CC   consisting of SIX homeobox 1 (SIX1), procollagen-lysine-2-oxoglutarate 5-
CC   dioxygenase 2 (PLOD2), thymidine kinase 2 (TK2), Janus kinase 1 (JAK1), 
CC   protocadherin a 1 (PCDHA1), S100 calcium binding protein A1 (S100A1), 
CC   mitochondrial ribosomal protein S16 (MRPS16), imprinted maternally 
CC   expressed transcript (H19), C8orf75, cadherin 4 (CDH4), zinc finger CCCH-
CC   type containing 12B (ZC3H12B), cation transport regulator homolog 2 
CC   (CHAC2), eukaryotic translation initiation factor 2-a kinase 2 (EIF2AK2),
CC   protocadherin beta 15 (PCDHB15), vestigial like 4 (VGLL4), apolipoprotein
CC   L-6 (APOL6), ST8 alpha-N-acetyl-neuraminide alpha-2,8-sialyltransferase 4
CC   (ST8SIA4), cyclin O (CCNO), protocadherin beta 14 (PCDHB14), integrin a 4
CC   (ITGA4), protocadherin beta 18 (PCDHB18), peptidylprolyl isomerase F 
CC   (PPIF), ras homolog family member U (RHOU), transmembrane protein 63A 
CC   (TMEM63A), ribosomal protein S6 kinase-like 1 (RPS6KL1), centrosome and 
CC   spindle pole associated protein 1 (CSPP1), fucosyltransferase 6 (FUT6), 
CC   SID1 transmembrane family, member 2 (SIDT2), hepatitis A virus cellular 
CC   receptor 2 (HAVCR2), chromosome 5 open reading frame 4 (C5orf4), 
CC   carboxylesterase 3 (CES3), chromosome 14 open reading frame 39 
CC   (C14orf39), T cell 20 receptor delta locus (TRD) and transporter 2-ATP-
CC   binding cassette, sub-family B (TAP2), in a biological sample from the 
CC   patient. The invention further discloses: (1) a method for monitoring the
CC   efficiency of cancer therapy; (2) prognosing or classifying the outcome 
CC   of cancer in a patient undergoing a therapy comprising a treatment with a
CC   taxane; (3) determining a therapeutic regimen suitable for treating a 
CC   subject suffering from a cancer; (4) a panel of cancer therapy markers; 
CC   and (5) a kit for predicting the responsiveness of a cancer patient to a 
CC   therapy comprising a treatment with a taxane, comprising means for 
CC   detecting the panel of markers. The method of the invention is useful for
CC   predicting whether a cancer patient will respond to therapy, where the 
CC   cancer patient is a lung, breast, brain, prostate, spleen, pancreatic, 
CC   cervical, ovarian, head and neck, esophageal, liver, skin, kidney, 
CC   leukemia, bone, testicular, colon, or bladder cancer patient. The present
CC   sequence represents a human VGLL4 DNA located on chromosome 3p25.3 the 
CC   expression level of which is measured for use in predicting whether a 
CC   cancer patient will respond to therapy comprising a treatment with a 
CC   taxane.
XX
SQ   Sequence 3725 BP; 834 A; 962 C; 977 G; 952 T; 0 U; 0 Other;

  Query Match             98.2%;  Score 854;  DB 48;  Length 3725;
  Best Local Similarity   98.9%;  
  Matches  860;  Conservative    0;  Mismatches   10;  Indels    0;  Gaps    0;

Qy          1 ATGGAGACGCCATTGGATGTTTTGTCCAGGGCAGCATCTCTGGTGCATGCTGATGACGAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        367 ATGGAGACGCCATTGGATGTTTTGTCCAGGGCAGCATCTCTGGTGCATGCTGATGACGAA 426

Qy         61 AAACGCGAAGCTGCTCTCAGGGGAGAACCCAGAATACAGACCCTGCCGGTGGCCTCTGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        427 AAACGCGAAGCTGCTCTCAGGGGAGAACCCAGAATACAGACCCTGCCGGTGGCCTCTGCC 486

Qy        121 CTCAGCAGTCACCGCACCGGCCCTCCCCCAATCAGCCCCAGCAAGAGGAAGTTCAGCATG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        487 CTCAGCAGTCACCGCACCGGCCCTCCCCCAATCAGCCCCAGCAAGAGGAAGTTCAGCATG 546

Qy        181 GAGCCAGGTGACGAGGACCTAGACTGTGACAACGACCACGTCTCCAAAATGAGTCGCATC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        547 GAGCCAGGTGACGAGGACCTAGACTGTGACAACGACCACGTCTCCAAAATGAGTCGCATC 606

Qy        241 TTCAACCCCCATCTGAACAAGACTGCCAATGGAGACTGCCGCAGAGACCCCCGGGAGCGG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        607 TTCAACCCCCATCTGAACAAGACTGCCAATGGAGACTGCCGCAGAGACCCCCGGGAGCGG 666

Qy        301 AGCCGCAGCCCCATCGAGCGCGCTGTGGCCCCCACCATGAGCCTGCACGGCAGCCACCTG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        667 AGCCGCAGCCCCATCGAGCGCGCTGTGGCCCCCACCATGAGCCTGCACGGCAGCCACCTG 726

Qy        361 TACACCTCCCTCCCCAGCCTTGGCCTGGAGCAGCCCCTCGCACTGACCAAGAACAGCCTG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        727 TACACCTCCCTCCCCAGCCTTGGCCTGGAGCAGCCCCTCGCACTGACCAAGAACAGCCTG 786

Qy        421 GACGCCAGCAGGCCAGCCGGCCTCTCGCCCACACTGACCCCGGGGGAGCGGCAGCAGAAC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        787 GACGCCAGCAGGCCAGCCGGCCTCTCGCCCACACTGACCCCGGGGGAGCGGCAGCAGAAC 846

Qy        481 CGGCCCTCCGTGATCACCTGTGCCTCGGCTGGCGCCCGCAACTGCAACCTCTCGCACTGC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        847 CGGCCCTCCGTGATCACCTGTGCCTCGGCTGGCGCCCGCAACTGCAACCTCTCGCACTGC 906

Qy        541 CCCATCGCGCACAGCGGCTGTGCCGCGCCCGGGCCTGCCAGCTACCGGAGGCCACCGAGC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        907 CCCATCGCGCACAGCGGCTGTGCCGCGCCCGGGCCTGCCAGCTACCGGAGGCCACCGAGC 966

Qy        601 GCTGCCACCACCTGTGACCCCGTGGTGGAGGAGGCAGCCCGCAGGAGCCTGGGCAAGAAT 660
              |||||||||||||||||||||||||||||||||     ||||||||||||||||||||||
Db        967 GCTGCCACCACCTGTGACCCCGTGGTGGAGGAGCATTTCCGCAGGAGCCTGGGCAAGAAT 1026

Qy        661 TACAAGGAGCCCGAGCCGGCACCCAACTCCGTGTCCATCACGGGCTCCGTGGACGACGCA 720
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||   
Db       1027 TACAAGGAGCCCGAGCCGGCACCCAACTCCGTGTCCATCACGGGCTCCGTGGACGACCAC 1086

Qy        721 GCTGCCAAAGCTCTGGGTGACACGTGGCTCCAGATCAAAGCGGCCAAGGACGGAGCATCC 780
                ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1087 TTTGCCAAAGCTCTGGGTGACACGTGGCTCCAGATCAAAGCGGCCAAGGACGGAGCATCC 1146

Qy        781 AGCAGCCCTGAGTCCGCCTCTCGCAGGGGCCAGCCCGCCAGCCCCTCTGCCCACATGGTC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1147 AGCAGCCCTGAGTCCGCCTCTCGCAGGGGCCAGCCCGCCAGCCCCTCTGCCCACATGGTC 1206

Qy        841 AGCCACAGTCACTCCCCCTCTGTGGTCTCC 870
              ||||||||||||||||||||||||||||||
Db       1207 AGCCACAGTCACTCCCCCTCTGTGGTCTCC 1236


(5) Claims 1, 14-15, 64, 72 are rejected under 35 U.S.C. 103 as being unpatentable Zhang (JBC, 293(44): 17119-17134, 2018, previously recited) in view of Jimenez cenzano1 (US 20160319303, previously recited), and Li (US20210017606) (see score sequence alignment below for SEQ ID NO: 41 and SEQ ID NO: 42) as applied to claims 1, 64, 73 above, and further in view of Mehtali (see score analysis below).
The teachings of Zhang, Jimenez cenzano1 and Li apply here as indicated above.
Zhang, Jimenez cenzano1 and Li do not teach SEQ ID NO: 34.
However, before the instant effective filing date of the instant invention, Mehtali discloses a sequence 100% identical to instant SEQ ID NO: 34 useful for treating cancer in a patient. Regarding claims 14-15, 72, Mehtali teaches present sequence represents a chimeric intron DNA sequence used in the construction of the expression cassette for recombinant protein production of the invention.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a viral vector Zhang, Jimenez cenzano1 and Li for measuring expression markers for prostate cancer by using the SEQ ID NO: 34 as disclosed by Mehtali useful for treating cancer.
One would have been motivated to do so to receive the expected benefit of the SEQ ID NO: 34 to be useful for treating cancer on the top of for measuring expression markers for prostate cancer of Zhang, Jimenez Li.
Absent any evidence to the contrary, and based upon the teachings of the prior art, therewould have been a reasonable expectation of success in combining the VGLL4 vector for measuring expression markers for prostate cancer and the SEQ ID NO: 34 useful for treating cancer by combining the teachings of Zhang, Jimenez cenzano1 and US20210017606, US2021001760 and Mehtali.

Sequence alignment of instant SEQ ID NO: 34;
RESULT 2
ATZ65688
ID   ATZ65688 standard; DNA; 133 BP.
XX
AC   ATZ65688;
XX
DT   22-JAN-2009  (first entry)
XX
DE   Chimeric intron DNA sequence, SEQ ID:4.
XX
KW   recombinant protein; protein production; vector; therapeutic;
KW   protein therapy; antibody therapy; prophylactic to disease; cancer;
KW   neoplasm; cytostatic; inflammatory disease; antiinflammatory; HBB gene;
KW   Hemoglobin beta subunit; Immunoglobulin; heavy chain variable region; ds.
XX
OS   Homo sapiens.
OS   Unidentified.
OS   Synthetic.
OS   Chimeric.
XX
CC PN   EP1995309-A1.
XX
CC PD   26-NOV-2008.
XX
CC PF   21-MAY-2007; 2007EP-00301058.
XX
PR   21-MAY-2007; 2007EP-00301058.
XX
CC PA   (VIVA-) VIVALIS.
XX
CC PI   Mehtali M;
XX
DR   WPI; 2008-O09157/82.
XX
CC PT   New avian EBx cell transfected with an expression vector comprising an 
CC PT   expression cassette, useful as a medicament or for preparing a 
CC PT   pharmaceutical composition for preventing or treating human and animal 
CC PT   diseases, e.g. cancers.
XX
CC PS   Disclosure; SEQ ID NO 4; 57pp; English.
XX
CC   The invention generally relates to a method of recombinant protein 
CC   production. The invention also includes an avian EBx cell transfected 
CC   with at least one expression vector, where the expression vector 
CC   comprises at least one expression cassette with a nucleic acid sequence 
CC   encoding a recombinant protein of interest operably linked to a promoter 
CC   sequence capable of effecting expression of the protein in the cell. The 
CC   recombinant protein of interest and the antibody or its fragment are 
CC   useful as a medicament. It can also be used for the preparation of a 
CC   pharmaceutical composition for the prevention or the treatment of human 
CC   and animal diseases. The diseases include cancers and inflammatory 
CC   diseases. The present sequence represents a chimeric intron DNA sequence 
CC   used in the construction of the expression cassette for recombinant 
CC   protein production of the invention.
XX
SQ   Sequence 133 BP; 37 A; 29 C; 30 G; 37 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 133;  DB 32;  Length 133;
  Best Local Similarity   100.0%;  
  Matches  133;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTAAGTATCAAGGTTACAAGACAGGTTTAAGGAGACCAATAGAAACTGGGCTTGTCGAGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         61 CAGAGAAGACTCTTGCGTTTCTGATAGGCACCTATTGGTCTTACTGACATCCACTTTGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CAGAGAAGACTCTTGCGTTTCTGATAGGCACCTATTGGTCTTACTGACATCCACTTTGCC 120

Qy        121 TTTCTCTCCACAG 133
              |||||||||||||
Db        121 TTTCTCTCCACAG 133
Response to arguments and declaration
To the extent applicants arguments are referred to the declaration as such the response is combined.
Applicants’ arguments and the declaration do not commensurate with the new rejection as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632